Citation Nr: 0516702	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post radical 
prostatectomy.

2.  Entitlement to service connection for dysphagia, claimed 
as a throat problem.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2003, a statement of the case 
was issued in July 2003, and a substantive appeal was 
received in August 2003.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
service in Nagasaki from September 23, 1945 to January 29, 
1946. 

2.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years after discharge from 
service, nor is prostate cancer causally related to exposure 
to ionizing radiation during service.

3.  Dysphagia was not manifested during the veteran's active 
duty service or for many years after discharge from service, 
nor is dysphagia causally related to exposure to ionizing 
radiation during service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may prostate cancer be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

2.  Dysphagia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in April and May 
2002.  The letters predated the December 2002 rating 
decision.  See id.  The RO has generally advised the veteran 
to submit any evidence in support of his claims which he had 
in his possession, and that they would assist him in 
obtaining any evidence he was not able to obtain on his own.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The April and May 2002 letters collectively with the 
statement of the case have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issues being decided on 
appeal, the evidence of record contains the veteran's service 
medical records and post-service private medical records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in August 2002 as 
it pertains to the claimed dysphagia.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

As to the issue of entitlement to service connection for 
status post radical prostatectomy, as will be discussed in 
detail below, the provisions of 38 C.F.R. § 3.311 provide for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  These provisions do not give rise 
to a presumption of service connection, but rather establish 
a procedure for handling claims brought by radiation-exposed 
veterans.  The Board acknowledges that a May 2003 National 
Research Council report found that certain radiation dose 
estimates pertaining to radiation exposure at Hiroshima or 
Nagasaki from August 6, 1945, to July 1, 1946, or due to 
participation in an atmospheric nuclear weapons test, may 
have been underestimated.  Cases which fall within those 
guidelines require new dose estimates under revised 
methodology.  A radiation dose estimate was completed in 
November 2002.  However, due to the May 2003 report, another 
radiation dose estimate was completed in September 2004.  
Subsequently, the VA Chief Public Health and Environmental 
Hazards Officer provided an opinion regarding the veteran's 
exposure to ionizing radiation and prostate cancer.  In this 
case, the Board believes that the RO has complied with the 
procedures set forth in 38 C.F.R. § 3.311 for the development 
of claims for radiogenic diseases.  See Hilkert v. West, 12 
Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 
2000).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Examinations performed for enlistment purposes in June 1943 
and separation purposes in February 1946 are negative for any 
disorders, other than defective vision and partial absence of 
teeth.  Service medical records reflect no complaints, 
clinical findings, or diagnoses pertaining to the prostate or 
neck.  Specifically, on separation, the neck, to include the 
thyroid gland, trachea, and larynx was clinically evaluated 
as normal.

Private medical records refer to prostate cancer with a 
radical prostatectomy in June 1992.  

Correspondence dated in March 2003 from the veteran's private 
treating physician provides a history of the veteran's 
"throat problems."  Private medical records reflect that in 
approximately August 1999, a barium swallow revealed some 
evidence of esophageal spasm.  He took Nitroglycerin to 
improve throat pain.  In August 2001, the veteran sought 
treatment for pain on swallowing, specifically noting pain 
around the sternal notch and the trachea behind.  An EGD was 
normal.  He tried an empiric trial of antireflux therapy 
using proton pump inhibitors with no significant improvement.  
An initial thyroid ultrasound revealed two large thyroid 
nodules, and a smaller nodule in the isthmus.  A subsequent 
MRI revealed significant thyroid mass on the right thyroid 
lobe.  An ultrasound guided needle biopsy was performed, and 
a pathologist noted hemosiderin laden macrophages and a few 
follicular cells with nothing to suggest malignancy.  The 
pathologist opined that it was a degenerating follicular 
nodule although he noted that he could not rule out 
malignancy.  A repeat thyroid ultrasound revealed a small 
nodule in the left thyroid lobe and the left portion of the 
thyroid isthmus as well as two discreet nodules, of mixed 
echogenicity.  His treating physician opined that there was 
nothing to suggest that the thyroid lesions were causing the 
discomfort in swallowing, and even less to suggest that there 
was a significant concern for malignancy.  The physician 
stated that it was not worth proceeding with a thyroidectomy 
unless there was more convincing evidence of a malignancy.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Initially, the Board notes that service records reflect that 
the veteran participated as a member of the American 
occupation forces in Japan following World War II.  While 
serving with "E" Company, Second Medical Battalion, Service 
Troops, Second Marine Division, he was present in the VA 
defined Nagasaki area from September 23, 1945 to January 29, 
1946.  As such, it is evident that the veteran participated 
in a radiation risk activity during service, as defined in 
3.309(d)(3)(ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).  As cancer of the prostate and dysphagia, 
claimed as a throat problem, are not identified as diseases 
for which this presumption of service connection applies, 
section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  The Board notes 
that dysphagia, claimed as a throat problem, is not 
considered a "radiogenic disease" under 38 C.F.R. § 3.311.  

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-1044.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

According to a radiation dose estimate prepared by the 
Nuclear Test Personnel Review, Technology Development 
Directorate, the dose reconstruction was based on the worst 
case assumptions for the veteran's scenario.  The dose 
reconstruction applied originated from the report, Radiation 
Dose Reconstruction:  U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F).  The report provided 
information on the dose the veteran could have received.  The 
referenced dose reconstruction is the foundation for the 
Hiroshima/Nagasaki dose reconstructions recently examined by 
the National Research Council's May 2003 report on the 
Defense Threat Reduction Agency's (DTRA) dose reconstruction 
program.  The report concurred with the DTRA's assessment 
that "even the most exposed of the occupation troops in 
Japan from both internal and external exposure was probably 
well below 1 rem."  The veteran's combined external gamma 
and internal dose to the prostate from the inhalation and 
ingestion of contaminants are as follows:

	Total external gamma dose:  0.086 rem
	Upper bound total external gamma dose:  0.026 rem

	Internal committed dose to the prostate:  0.005 rem
	Upper bound committed dose to the prostate:  0.05 rem
	
	Combined total prostate dose:  0.091 rem 
(includes the contribution from the external gamma dose 
component)
Upper bound combined total prostate dose:  <1 rem

None of the troops participating in the occupation of Japan 
received a dose from neutron radiation.

In January 2005, the Acting Director, Compensation & Pension 
(C & P) Service, noted receipt of a medical opinion from the 
Under Secretary of Health advising that it is unlikely the 
veteran's prostate cancer resulted from his exposure to 
ionizing radiation in service.  The records reflect that he 
was first exposed to ionizing radiation at age 21 and his 
prostate cancer was diagnosed 47 years after his last 
exposure.  Based on the DTRA's estimates regarding radiation 
exposure and no potential for neutron exposure, the Under 
Secretary noted that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established.  The National Institute of Occupational 
Safety (NIOSH) Interactive Radioepidemiological Program 
(IREP) computer software calculated 99 percentile values for 
the probability of causation of 1.13 percent and 1.18 percent 
depending on whether the dose was entered as acute or 
chronic.  As a result of the opinion from the Under Secretary 
of Health, the C&P Service opined that there was no 
reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's prostate cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the medical opinion from the Under 
Secretary of Health, who specifically concluded that it was 
unlikely that the veteran's prostate cancer resulted from his 
exposure to ionizing radiation in service.  In offering this 
opinion, it was noted that the veteran's records reflect that 
he was first exposed to ionizing radiation at age 21 and his 
prostate cancer was diagnosed 47 years after his last 
exposure.  The Under Secretary explained that the sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established, constituting a 
probability of causation of 1.13 percent for acute, and 1.18 
percent for chronic.  Based upon these factors, it was 
determined that it is unlikely, that the veteran's prostate 
cancer developed as a result of exposure to ionizing 
radiation in service.

The Board has no doubt that the veteran is sincere in his 
belief that his prostate cancer was related to exposure to 
ionizing radiation in service.  It is well established, 
however, that as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered service connection on a direct 
basis, however, service medical records are negative for any 
diagnosis or disorder related to the prostate, and, moreover, 
the evidence of record reflects that a diagnosis of prostate 
cancer was not rendered until approximately 47 years after 
separation from service.

In sum, the preponderance of the evidence is against a 
finding that the veteran's prostate cancer was caused by any 
incident of service, to include exposure to ionizing 
radiation, and the claimed condition is not shown to have 
been incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
service connection for prostate cancer, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran also claims that his throat disorder is due to 
exposure to ionizing radiation in service.  The Board has 
already noted that this disorder is not considered a 
"radiogenic disease" under 3.311(i).  Consequently, the 
Board must determine whether service connection is in order 
on a direct basis.  

Initially, the Board notes that on separation from active 
service, the veteran's throat was clinically evaluated as 
normal, to include the thyroid gland, trachea, and larynx.

The veteran was afforded a VA examination in August 2002 
regarding his claimed "throat disorder."  The veteran 
complained of throat problems, to include difficulty 
swallowing and discomfort on swallowing, for the previous 15 
years.  An otologic examination revealed both external 
auditory canals and tympanic membranes to be normal in 
appearance.  Examination of the nose was unremarkable.  Mouth 
and oropharynx were clear; nasopharnynx was clear; and larynx 
and hypopharynx were clear.  A fiberoptic unit was passed 
through the right nostril and passed into the pharynx.  At 
that time, the larynx was visualized.  Both vocal cords were 
found to be mobile.  The arytenoids were clear.  The piriform 
sinuses were clear.  The base of the tongue and valleculae 
were also clear.  There were no lesions noted in the 
hypopharynx of larynx.  Examination of the neck was supple 
with no palpable masses.  In examining the claims folder, the 
examiner acknowledged the normal physical examination on 
separation from service.  The examiner stated that he was 
unable to associate the symptoms that the veteran currently 
has with ionizing radiation exposure.  The examiner opined 
that it is less likely than not that the veteran's current 
"throat problems" are secondary to ionizing radiation 
exposure that occurred in 1945.

The Board accepts the August 2002 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Notwithstanding this, the veteran has submitted no evidence 
to support his claim that his "throat disorder" is due to 
service, or as a result of exposure to ionizing radiation in 
service.  Moreover, the veteran reported at the August 2002 
VA examination, that his throat problems began 15 year prior, 
which constitutes a 41 gap between separation from service 
and any complaint of throat problems.  In reaching this 
decision, the Board has considered the veteran's assertions 
that his throat disorder is due to service and/or exposure to 
ionizing radiation, however, he is not competent to provide 
an opinion requiring medical knowledge, such as etiology of a 
claimed disorder.  Espiritu, 2 Vet. App. at 495.  

The preponderance of the evidence is against the veteran's 
claim of service connection for dysphagia.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


